Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-30-22 has been entered.
2)	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (A) appropriate incorporation of "each of the sidewalls is flat" from claim 1 into the specification and (B) appropriate incorporation of "a minimum width of the groove portion is larger than a maxima depth of the groove portion" from claim 2 into the specification.
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4)	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 010 (JP 2000-038010) in view of Godefroid (US 2005/0126670) and Yamane (US 2006/0090828) and optionally German 978 (DE 102010016978).
	Japan 010 discloses a pneumatic tire (e.g. passenger tire size 215/65R15) having a tread comprising blocks separated by circumferential grooves and lateral grooves [FIGURES 1-2].  The circumferential grooves have a width of 4 to 20 mm and a depth of 5 to 15 mm [paragraph 19 of machine translation].  The lateral grooves have a width of 4 to 20 mm and a depth of 5 to 15 mm [paragraph 19 of machine translation].  The tire obtains comfortable drive performance [paragraph 35 of machine translation].  Japan 010 does not recite providing a tie bar in a lateral groove.
	As to claims 1 and 2, it would have been obvious to one of ordinary skill in the art to provide Japan 010's pneumatic tire such that in one of the lateral grooves, a groove bottom is raised to form a tie bar connecting the blocks that are adjacent to each other in the tire circumferential direction, the tie bar comprises two edges opposite to each other and a groove portion that penetrates the tie bar from one of the edges to another one of the edges in the tire axial direction wherein (A) in a state where the tire is assembled to a regular rim, filled with a regular internal pressure, loaded with a regular load, and brought into contact with a flat surface at a camber angle 0°, a side wall formed on the tie bar by the groove portion on one side in the tire circumferential direction is not in contact with a side wall on the other side in the tire circumferential direction, and each of the side walls is flat [claim 1], (B) a width of the groove portion is 2 mm or more, and a minimum width of the groove portion is larger than a maxima depth of the groove portion [claim 2] since (1) Japan 010 teaches providing the passenger tire such that the lateral grooves have a width of 4 to 20 mm and depth of 5 to 15 mm, (2) Godefroid teaches providing spaced apart projections in a groove of a tread of a passenger tire to create helical flow of water through the groove to assist in evacuating water from the tread wherein the projections extend from one groove wall to the opposing groove wall, are inclined at an angle alpha of 10 to 50 degrees with respect to the groove center line, have a pitch "P" of 0.75 to 1.25 times projection length "L", have height "h" at groove centerline = 10-35% groove depth "d" [FIGURE 6A], have height "e" at ends = 40-60% groove depth "d" [FIGURE 7A], have a flat upper surface in cross section [FIGURE 5A] and have a U shape in side view, this U-shape defining a "groove portion" [FIGURES 7A, 7B]; it being noted that Godefroid explicitly teaches "The disclosed projections 22 may be located in any groove of a tire tread" (paragraph 29, emphasis added) and (3) Yamane teaches providing spaced apart projections in a groove of a tread of a pneumatic tire (passenger size 205/60R15) to improve discharging of water wherein the projections are inclined at an angle of 10 to 60 degrees with respect to the groove center line, have a flat upper surface in cross section [FIGURE 5] and have a U shape in side view, the U shape defining spaced part flat sidewalls of a "groove portion" [FIGURE 4].  In view of Japan 010's above noted teachings of width / depth of lateral grooves and Godefroid's teachings regarding using the U-shaped projections to assist in water evacuation, there is ample suggestion to provide U-shaped projections in Japan 010's lateral grooves such that side walls of the groove portion defined by each U-shaped projection are not in contact under regular pressure and regular load [claim 1] and have a width of 2 mm or more [claim 2].  In claims 1 and 2, the claimed tie bar reads on one of the U-shaped projections suggested by Godefroid.  Claims 1 and 2 read on and fail to exclude more than one tie bar being disposed in a lateral groove.  As to sidewalls of the groove portion defined by the U-shaped projection (U-shaped tie bar) being flat [claim 1], Yamane teaches that U-shaped projections used to improve water discharge may define a groove portion having flat sidewalls [FIGURE 4 of Yamane].  As to minimum width > maxima depth [claim 2], Godefroid shows providing a U-shaped projections such that width defined by "sidewalls" of a groove portion defined by the U-shaped projection is greater than a depth of the groove portion defined by the U-shaped projection.            
	As to claims 3 and 4, it would have been obvious to one of ordinary skill in the art to provide the U-shaped projection with the claimed step since (1) Yamane suggests forming a U-shaped projection in a groove of a tire tread with flat uppermost end surfaces [FIGURE 4] and/or (2) German 978 suggests forming a U-shaped projection in a groove of a tire tread with uppermost flat end surfaces [FIGURES 2A, 2B, 2C, machine translation].     
	As to claim 5, note Godefroid's teaching that height h (of the groove bottom portion) at the groove centerline is 10 to 35% groove depth d; 10 to 35% overlapping the claimed range of 20% or less.
	As to claim 6, it would have been obvious to one of ordinary skill in the art to provide the U-shaped projection (tie bar) such that a depth from the top to the bottom portion is 0 mm to 0.5 mm larger than the height of the bottom portion from the groove bottom of the one of the plurality of lateral grooves in view of (1) Japan 010's teaching to provide the lateral grooves with a depth of 5 to 15 mm and (2) Godefroid's teaching to provide the projections such that height "e" at ends = 40-60% groove depth "d" [FIGURE 7A] and height "h" at groove centerline = 10-35% groove depth "d" [FIGURE 6A].
	As to claim 7, this limitation of a center of the tie bar in the tire axial direction is arranged in a region of 2 mm or less in the tire axial direction with respect to a ground contact center of an adjacent one of the plurality of blocks in the tire axial direction is rendered obvious by Godefroid's teaching to arrange spaced apart projections along the length of the groove; one of the projections being arranged at a location in the claimed region.
	As to claims 8 and 9, it would have been obvious to provide a U-shaped projection (tie bar) such that a width of the tie bar in the tire axial direction is 10% to 40% [claim 8] or 20 to 30% [claim 9] of a tire axial direction length of a groove edge that extends along the one of the plurality of lateral grooves of an adjacent one of the plurality of blocks since (1) Japan 010 teaches using a tire size such as 215/65R15 (official notice being taken that it is well known / conventional per se to provide a tire having a size of 215/65R15 with a tread width of 164 mm) and using a width of 4 to 20 mm for the circumferential grooves, (2) Japan 010 teaches using a plurality of block rows wherein, in the four block embodiment of FIGURE 1, the middle blocks / middle lateral grooves have an illustrated axial length of about 20% tread width (and optionally, it is well known / conventional per in the tire tread art to provide a pneumatic passenger tire with a block tread pattern comprising five block rows) and (2) Godefroid teaches that the height of the projection is 75% to 200% of the width of the projection.
	As to claim 10, Japan 010's tread comprises an inner circumferential groove (center circumferential groove), an outer circumferential groove (shoulder circumferential groove), shoulder blocks and shoulder lateral grooves [FIGURE 2].
	As to claim 11, Japan 010's tread comprises middle lateral grooves and shoulder lateral grooves which overlap in the circumferential direction [FIGURE 2].
Remarks
5)	Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
6)	No claim is allowed.
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 4, 2022